Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, entered into as of the Grant Date, is by and between the
Participant and Caraustar Industries, Inc. (the “Company”).

 

BACKGROUND STATEMENT

 

The Company maintains the Caraustar Industries, Inc. 2003 Long-Term Equity
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the Compensation and
Employee Benefits Committee of the Company’s Board of Directors, which
administers the Plan (the “Committee”), to receive a restricted stock award
under the Plan.

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

(a) The “Participant” is «Participant» «Last Name».

 

(b) The “Grant Date” is «NQs Grant Date».

 

(c) The “Restricted Period” is the period beginning on the Grant Date and ending
on the earlier of (i) the              anniversary of the Grant Date and (ii)
the first date after                      on which the closing price of the
Company’s common stock, as reported on the NASDAQ National Market, has been
greater than or equal to $             per share for each of 20 consecutive
trading days.

 

(d) The number of shares of Restricted Stock awarded under this Agreement shall
be «PARs» shares. Shares of “Restricted Stock” are shares of the Company’s
common stock granted under this Agreement and are subject to the restrictions
and other terms of this Agreement and the Plan.

 

Other terms used in this Agreement are defined pursuant to paragraph 6 or
elsewhere in this Agreement.

 

2. Award. The Participant is hereby granted the number of shares of Restricted
Stock set forth in paragraph 1.

 

3. Dividends and Voting Rights. The Participant shall be entitled to receive any
dividends paid with respect to shares of Restricted Stock that become payable
during the Restricted Period; provided, however, that no dividends shall be
payable to or for the benefit of



--------------------------------------------------------------------------------

the Participant for shares of Restricted Stock with respect to record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Participant has forfeited those shares
of Restricted Stock. The Participant shall be entitled to vote the shares of
Restricted Stock during the Restricted Period to the same extent as would have
been applicable to the Participant if the Participant was then vested in the
shares; provided, however, that the Participant shall not be entitled to vote
the shares with respect to record dates for such voting rights arising prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited the shares of Restricted Stock.

 

4. Deposit of Shares of Restricted Stock. Each certificate issued in respect of
shares of Restricted Stock granted under this Agreement shall be registered in
the name of the Participant but shall be retained by the Secretary of the
Company. The grant of certificated Restricted Stock is conditioned upon the
Participant endorsing in blank a stock power for the Restricted Stock.
Alternatively, the Company may register the shares of Restricted Stock granted
under this Agreement in book-entry form only.

 

5. Transfer and Forfeiture of Shares. If the Participant’s Date of Termination
does not occur during the Restricted Period with respect to any shares of
Restricted Stock, then, at the end of the Restricted Period for such shares, the
Participant shall become vested in those shares of Restricted Stock, and shall
own the shares free of all restrictions otherwise imposed by this Agreement. The
Participant shall become vested in the shares of Restricted Stock, and become
owner of the shares free of all restrictions otherwise imposed by this
Agreement, prior to the end of the Restricted Period, as follows:

 

(a) The Participant shall become vested in the shares of Restricted Stock as of
the Participant’s Date of Termination prior to the date the Restricted Stock
would otherwise become vested, if the Participant’s Date of Termination occurs
by reason of the Participant’s death or Disability.

 

(b) The Participant shall become vested in the shares of Restricted Stock as of
the date of a Change in Control, if the Change in Control occurs prior to the
end of the Restricted Period, and the Participant’s Date of Termination does not
occur before the date of the Change in Control.

 

Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered until the expiration of the Restricted Period. Except as
otherwise provided in this paragraph 5, if the Participant’s Date of Termination
occurs during the Restricted Period, the Participant shall forfeit the
Restricted Stock as of the Participant’s Date of Termination. Notwithstanding
the foregoing, if the Participant retires during the Restricted Period, the
Committee may in its sole discretion (but shall not be obligated to) determine
that the Restricted Stock shall not be forfeited. For purposes hereof, a
Participant shall be deemed to “retire” if the Participant’s Date of Termination
occurs on or after the date the Participant attains the earliest age at which
the Participant is eligible to retire under the Caraustar Industries, Inc.
Defined Benefit Pension Plan.



--------------------------------------------------------------------------------

6. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:

 

(a) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and provided, further,
that the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a Subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), and the
Participant is not, at the end of the 30-day period following the transaction,
employed by the Company or an entity that is then a Subsidiary, then the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination caused by the Participant being discharged by the employer.

 

(b) Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician selected by the Committee, is expected to have a
duration of not less than 180 days.

 

(c) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase defined in the Plan is similarly used in this
Agreement.

 

7. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.



--------------------------------------------------------------------------------

8. Withholding Taxes. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of the Company’s common stock that the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.

 

9. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 

10. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.

 

11. Not An Employment Contract. The award of Restricted Stock under this
Agreement shall not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

 

12. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

14. Revocation for Failure to Return. This Agreement will be null and void, the
Restricted Stock offered hereby will be automatically revoked and the
Participant will have no rights under this Agreement or in connection with such
Restricted Stock, unless the Company receives a copy of this Agreement bearing
the Participant’s original signature, in the space provided below, on or before
            , 20    .